97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victor Eugene BOSLEY, Sr., Plaintiff-Appellant,v.Paul FORTNEY;  Lonnie Williams;  Eighth Judicial DistrictCourt;  Las Vegas Metropolitan Police Department;Clark County Detention Center,Defendants-Appellees.
No. 95-17066.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 27, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Victor Eugene Bosley, presently an Ohio state prisoner, appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that while he was an inmate in Nevada, he was subjected to cruel and unusual punishment.  We affirm.


3
Bosley claimed that defendants injured him when they removed duct tape that was covering his mouth.  After defendants moved for summary judgment, the district court gave Bosley extra time to respond to the motion.  Bosley did respond, and taking all of the allegations in his complaint and opposition to summary judgment as true, the actions allegedly taken by the defendants would not support an action for cruel and unusual punishment in violation of the Eighth Amendment.   See Hudson v. McMillan, 503 U.S. 1, 6-7 (1992).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 On remand, the district court should consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal